DETAILED ACTION
Summary
Claims 1-5 are pending in the application. Claims 1-5 are rejected under 35 USC 112(b). Claims 1-5 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities:
Page 3 recites “provide detailed view of the arteries in the brain and the neck16”. It should recite “provide detailed view of the arteries in the brain and the neck”.
Page 5 recites “one of the commercial contract agents”. It should recite “one of the commercial contrast agents”.
Page 7 recites “for sodium fluorescein.,”. It should recite “for sodium fluorescein,”.
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 recites “through the detection of contrast agent” in lines 1-2. It should recite “through detection of contrast agent”.
Claim 1 recites “contrast agent in the eye” in line 2. It should recite “contrast agent in an eye”.
Claim 1 recites “wherein the light emits or reflect from” in line 4. It should recite “wherein the light emits or reflects from”.
Claim 5 recites “incidenting light into the eye” in line 2. It should recite “incidenting the light into the eye”.
Claim 5 recites “using a UV emission” in lines 2-3. It should recite “using an ultraviolet (UV) emission”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 recites “A method of detecting stroke/concussion/cognitive dysfunction” in the preamble. However, the body of the claim only recites “detecting light returning from the eye”, which is not enough to achieve the claimed function. It is not clear whether the preamble is limiting to claim to using the detected light for “detecting stroke/concussion/cognitive dysfunction”, or if the claim only requires the steps of detection of the contrast agent. Clarification is required. See MPEP 2111.02. For the purposes of examination, the claim will be interpreted as detecting the light returning from the eye, and the detected light is capable of being used for detecting stroke/concussion/cognitive dysfunction.
Claim 1 recites “injecting a contrast agent” in line 3. It is not clear if this is referring to the “contrast agent” set forth in line 2, or if this is setting forth a new contrast agent. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 1 recites “incidenting or exciting a light into the eye”. It is not clear what “exciting a light” into the eye means. Light cannot be excited. Clarification is required. For the purposes of examination, the claim will be interpreted as emitting the light into the eye to excite the contrast agent.
Claim 1 recites “wherein the light emits… from the contrast agent”. It is not clear how the same light used to excite the contrast agent is the light emitted by the contrast agent. If the contrast agent is excited to emit light, the emitted light would be different from the excitation light. Clarification is required. For the purposes of examination, the claim will be interpreted as saying emitting light from the contrast agent.
Claim 3 recites “wherein the contrast agent comprises gadolinium or sodium fluorescein or other contrast agent”. It is not clear whether the contrast agent being gadolinium or sodium fluorescein are limitations. It further is not clear how “the contrast agent comprises gadolinium or sodium fluorescein or contrast agent” further narrows the generic recitation of contrast agent. Clarification is required. For the purposes of examination, the claim will be interpreted as encompassing any contrast agent.
Claim 5 recites “using a UV emission for gadolinium and fluorescence signal for sodium fluorescein”. It is not clear if this is stating that both “using gadolinium and detecting a UV emission and using sodium fluorescein and detecting a fluorescence signal” are performed, or if it is stating “if 
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman (U.S Patent 5,225,859) in view of Koronyo et al. (WO 2015/188142 A1).
Regarding Claim 1, Fleischman teaches A method of detecting stroke/concussion/cognitive dysfunction through the detection of contrast agent in the eye (Abstract) comprising the steps of: 
injecting a contrast agent into a peripheral vessel (Col 1, lines 61-65); 
incidenting or exciting a light into the eye wherein the light emits or reflect from the contrast agent (Col 2, lines 41-48); and 
detecting the light returning from the eye (Col 2, lines 49-52).
Fleishchman fails to explicitly teach that the fluorescein angiography is used for detecting stroke/concussion/cognitive dysfunction.
Koronyo teaches a method for diagnosing traumatic brain injury using retinal images (Abstract). This method diagnoses traumatic brain injury (which one of ordinary skill in the art would recognize could include concussions (“mild” TBI [0016] and causes cognitive dysfunction (such as headaches)) [0044]. This system uses fluorescent contrast [0048]+[0062] and retinal imaging [0065] to diagnose the brain injury [0017]. 
It would have been obvious to one of ordinary skill in the art to use fluorescent angiography, as described by Fleischman, to diagnose concussion/cognitive dysfunction, as taught by Koronyo, as this allows for a cheaper and easier to use modality for diagnosing the brain injury, as recognize by Koronyo [0017].
Regarding Claim 2, Fleishcman further teaches wherein the contrast agent is injected at a location other than the eye (Col 1, lines 61-65).
Regarding Claim 3, Fleischman further teaches wherein the contrast agent comprises sodium fluorescein (Col 1, lines 61-65).
Regarding Claim 4, Fleischman further teaches the step of waiting a period of time after contrast agent injection (Col 2, lines 5-8) (as the contrast agent takes 5-10 seconds to enter the eye, the user must wait at least a period of 5-10 seconds after injection to image the contrast agent in the eye).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hitomi et al. (Hitomi, Emi, et al. "Blood-ocular barrier disruption in patients with acute stroke." Neurology 90.11 (2018): e915-e923.), which teaches that gadolinium leaks into the brain after acute stroke.
Liu et al. (Liu, Yanlan, et al. "Fluorescence-enhanced gadolinium-doped zinc oxide quantum dots for magnetic resonance and fluorescence imaging." Biomaterials 32.4 (2011): 1185-1192.), which teaches a gadolinium contrast agent for both MRI and fluorescence imaging.
Madsen (U.S PGPub 2017/0367598 A1), which teaches a method for measuring intracranial pressure using retinal imaging.
Rege et al. (U.S PGPub 2016/0000324 A1), which teaches imaging the retina for detection of stroke.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SEAN D MATTSON/Primary Examiner, Art Unit 3793